Name: Commission Regulation (EEC) No 1553/92 of 17 June 1992 fixing additional amounts for in the eggs sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/28 Official Journal of the European Communities 18 . 6. 92 COMMISSION REGULATION (EEC) No 1553/92 of 17 June 1992 fixing additional amounts for in the eggs sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, 41 55/87 (9) and (EEC) No 21 64/72 (10), as amended by Regulation (EEC) No 3987/87 ("), the levies on imports of poultry eggs in shell originating in and coming from Poland, South Africa, Australia, Romania or Bulgaria are not increased by an additional amount, in so far as concerns products imported in accordance with Article 4 (a) of Regulation No 163/67/EEC ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 990/69 ( 12), as amended by Regulation (CEE) No 4155/87, the levies on imports of eggs not in shell and egg yolks originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 indicates that additional amounts correspon ­ ding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 31 16/89 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex. Whereas, pursuant to Commission Regulation No 54/65/EEC 0, No 1 83/66/EEC (6), No 765/67/EEC O, (EEC) No 59/70 (8), as amended by Regulation (EEC) No Article 2 (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 128, 11 . 5 . 1989, p. 29 . 0 OJ No 129, 28 . 6. 1967, p. 2577/67. (4) OJ No L 300, 18 . 10. 1989, p. 10 . This Regulation shall enter into force on 19 June 1992. 0 OJ No 59, 8 . 4. 1965, p. 848/65 . (6) OJ No 211 , 19 . 11 . 1966, p. 3602/66. 0 OJ No 260, 27. 10 . 1967, p. 24. 0 OJ No L 392, 31 . 12 . 1987, p . 29 . H OJ No L 232, 12. 10 . 1972, p . 3 . (") OJ No L 376, 31 . 12. 1987, p. 20. H OJ No L 130, 31 . 5 . 1969, p . 4.(8) OJ No L 11 , 16 . 1 . 1970, p. 1 . No L 164/2918 . 6. 92 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 17 June 1992 fixing additional amounts for products in the eggs sector CN code Origin of imports (') Additional amount ECU/ 100 kg 0408 91 10 01 50,00 (') Origin : 01 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan .